Citation Nr: 0721262	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder (claimed as post traumatic stress 
disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

Anxiety disorder is manifested by no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as sleep disturbance, 
frequent nightmares, anxiety, increased startle response, and 
some intrusive thoughts about his Vietnam experiences.


CONCLUSION OF LAW

Schedular criteria for an initial disability evaluation 
higher than 30 percent for anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the November 2004 rating decision 
granting service connection and assigning an initial 30 
percent rating for anxiety disorder effective September 2004.  
Therefore separate, "staged" ratings may be assigned for 
anxiety disorder from such date as evidence warrants.  
Fenderson v. West,  12 Vet. App. 119, 126 (2001).  Evidence 
of record, however, does not support assigning different 
percentage disability ratings during the time period in 
question.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Anxiety disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2006).  As a 30 percent rating is in 
effect, the next higher (50 percent) rating is assigned with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent schedular rating is assigned when there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(regarding work or a work-like setting); inability to 
establish and maintain effective relationships. 

A 100 percent schedular rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The November 2004 VA psychiatric examination report and the 
VA outpatient and psychology clinic notes from June 2004 to 
February 2006 have been reviewed.  Additionally, the Board 
has considered a statement from the veteran's brother 
received in August 2005 and statements by the veteran during 
his appeal period and his testimony from his March 2007 
hearing.  The Board finds that, overall, the evidence is not 
commensurate with most of the criteria for a 50 percent 
rating or higher.  

The evidence of record indicates that the veteran's chief 
complaints are sleep disturbance, frequent nightmares, 
anxiety, increased startle response, and some intrusive 
thoughts about his Vietnam experiences.  An analysis of the 
veteran's symptomatology in view of the next higher rating 
for anxiety reveals that despite the veteran's complaints, 
any reported disturbances in mood appear to be limited.  The 
objective evidence indicates that during VA psychology 
sessions dated from June to September 2004, the veteran's 
mood was described as euthymic, and the VA psychologist 
reported that the veteran was pleasant and talkative during 
his sessions.  Moreover, his mood was reportedly calm on VA 
psychiatric examination in November 2004.  The veteran 
complained of depression during his psychology sessions from 
June to September 2004.  However, the VA outpatient records 
from June 2004 to February 2006 reveal that the veteran 
denied depression when screened for depression 
symptomatology.  

The 2004 VA psychiatric examination and outpatient treatment 
records from 2004 to 2006 also fail to show objective 
evidence of a flattened affect, circumstantial, 
circumlocutory or stereotyped speech.  Furthermore, there has 
been no finding upon 2004 VA examination or VA treatment of 
impaired judgment, impaired abstract thinking, short-term or 
long-term memory loss.  At the time of his March 2007 
hearing, the veteran complained of daily panic attacks and 
difficulty understanding complex commands.  However, there is 
no medical evidence indicating difficulty with complex 
commands or treatment for or complaints of panic attacks.  

Concerning social functioning, the veteran complained of 
difficulty with personal relationships at his March 2007 
hearing.  Even though he reported a history of two failed 
marriages, he testified that he had lived with a roommate for 
the past seven years, and their relationship was reportedly 
good.  The veteran also testified that he was an active 
member of an astronomical society and attended their 
meetings.  During his November 2004 examination, the examiner 
described the veteran as pleasant, cooperative and outgoing.  
Upon the 2004 VA examination, the veteran reported that he 
was comfortable in crowds and had not lost an interest in 
social activities or hobbies.  

As for occupational functioning, the veteran testified at his 
March 2007 hearing that he had trouble holding down a full 
time job.  Nonetheless, he stated that he did perform at his 
current job of less than a year for eight hours a day unless 
he felt like taking off at noon.  He indicated that his 
employer was not comfortable when he left his work early, but 
he continued to be employed nonetheless.  He also indicated 
that his job as a welder was complex and that he had trouble 
understanding complex commands given by his supervisor.  The 
veteran testified that prior to his present employment he 
worked for his brother's company.  His brother submitted a 
letter in July 2005 confirming his prior employment and 
stated that he terminated the veteran's employment due to 
short-term memory issues and his inability to focus.  
Additionally, the record reflects that the veteran was 
employed full time as a welder at the time of his November 
2004 VA examination.  

The Board finds that the veteran's decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks are contemplated in the current rating.  
Although the veteran's 2007 testimony and his brother's 
letter refer to short-term memory loss and an inability to 
follow complex commands, there is no objective evidence on VA 
examination or VA treatment that the veteran has these 
problems.


Furthermore, the Board does not find that the veteran meets 
the criteria for the higher 70 or 100 percent anxiety 
disorder evaluation.  The veteran's anxiety disorder 
symptomatology is not reflective of the criteria listed in 
either higher rating.  There is no indication that he has 
total occupational and social impairment or deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, mood or other related symptomatology.

In addition, at the time of his 2004 psychiatric VA 
examination, the veteran was diagnosed with anxiety disorder 
and assigned a GAF score of 65, which represents no more than 
mild or slight difficulty in social, occupational, or school 
functioning.  GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  

Thus, based on the foregoing, the Board does not find an 
adequate basis to assign an initial 50 percent or higher 
rating for anxiety disorder.  The Board concludes that the 
preponderance of the evidence is against the claim and the 
benefit of doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice in October 2004 
of the evidence necessary to substantiate a claim for service 
connection for an anxiety disorder, what evidence VA was 
collecting, and what documents and information the veteran 
should provide.  See Quartuccio.  He was specifically 
instructed to provide any pertinent evidence in his 
possession.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the veteran appealed the 
initial disability evaluation assigned, and was provided with 
the appropriate information concerning his disability 
evaluation in a November 2004 rating decision and the 
February 2006 statement of the case.  

In addition, in response to Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006), the veteran was provided with the 
specific notice required by that decision in March 2006.  The 
Board finds that the presumption of prejudice due to the 
timing error for Dingess notice has been rebutted in this 
case.  Based on the communications sent to the veteran over 
the course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case, and, based on the veteran's contentions and information 
provided to the veteran by VA over the course of this appeal, 
the veteran reasonably understands from the notices provided 
what was needed.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

Specifically, the veteran submitted his statements showing 
actual knowledge of the evidence required for his increased 
rating claim.  In addition, the actual notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  Overall, even though VA, under 
Sanders, may have erred by relying on a post-decisional 
Dingess letter to conclude that adequate notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claim, which 
included his opportunity to present his case at his March 
2007 hearing.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and he was afforded a November 2004 VA 
psychiatric examination in connection with his claim.  The 
Board concludes that the record is adequate, and that another 
examination is not needed in this instance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran


ORDER

A higher initial disability rating for anxiety disorder is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


